Case 7-21-po-00941 AP Bs God / Filed on 02/11/21 in TXSD Page 1 of 3

 

United States District Court
Violation Notice (Rev. 1/2018)
Location Cade | Violation Number Officas Name (Print) ‘Officer No.

 

 

 

st 34] 9441307 | R.Gaicia PsA

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

 

 

 

Dete and Time of Oftense 4. ' 3, 0 Cosas URE eee cose

tof 1g) igfacm —s[Socr®_a7-6)

S. < R

Offense Description: Factual Basid for Charge HAZMAT O

 

Destyucter Jt | remdvel of Pre perty Frew NWP.

OL-SbL OZ0Z/9L/LL NVOS GAD

in Rocks, Take wo Ss.
DEFENDANT ae MATION §f Prone: :

 

 

 

 

 

 

 

 

 

Lest Name First Nome Ma. —
eal Edollo |
Street Address
City State | Zip Code ote of Birth
E dinbud TX .
Orivers License No. 7 COL Of DL. State | Social Security No.
TK
of noun © Juvenite | Sex JA Mele C1 Female vey 6 Teena’ al

 

 

 

vr

VEHICLE Jvww w/a cuva
PASS 0

TRS 6096 [TK [16 Hoh Tacomalwh, He

_APPEARANCE IS REQUIRED __ APPEARANCE IS OPTIONAL

Box A is checked, you must lB If Box B is checked, you must pay the
in court. See total collateral due or in tieu of payment
fons. appear in court. See instructions.

$ 3 00 Forfeiture Amount
+$30 Processing Fee

 

 

 

 

 

 

 

  
    

PAY THIS INT AT _—
www.cvb.uscourts.gov -4 ¢ $

YOUR COURT DATE
is shown, you will be notified of

 

Total Collateral! Due

 

 

 

 
 

  
   

  
 

date by mall.

   

Cote

   

Time

 

 

Of this violation notica. 1 is not an admission of guilt. |

fn.
My signature sigdfies ttiaiPhave lecoived a
promise to Instructed or in feu of appearance pay the total

for the hearing at the time an
collateral due.

cmc COT TTL

Original - CVB Copy
*9441307*

 

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

| state that on Or tore ({ 2 vite macnn my duties as a

 

 

 

 

 

 

 

 

law enforcement officer in the District of
United States District Gourt-
Southem Pite FY
a iJ”
FEB zt ~ Fan 7
G
Nathan Ochsner, Clerk ae {A
yw
iw

 

 

x

 

 

 

 

 

 

 

 

 

 

 

 

he foregoing statement is based upon:
my personal observation ‘my personal investigation
information supplied to me from my fellow officer's observation
other (explain above)

me

t
'

NVOS GAD

L
[
i
3
:
i
;
;
lie
8
i
d

ace of this violation notice is and correct to the

ISL

NExecuted on:
Date ( ) ignature

020

GProbable cause has been stated for the issuance of a warrant.

OL:

Executed on:

 

Date (mmiddlyyyy)

HAZMAT = Hazardous material involved in incident, iFarpetirtehiierhd paves sel siaa
COL = C. jal drivers th , CMV = C vehicle

U.S. Magistrate Judge

 
Ob-SE OZOZ/SL/LL NVOS GAD

Case 7:21-po-00001 Document1 Filed on 02/11/21 in TXSD Page 2 of 3

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

I state that on October 18, 2020 while exercising my duties as a law enforcement officer in the Southern
District of Texas,

At approximately 10:00 hours while on routine patrol at Sal Del Rey tract located within the boundaries
of the Lower Rio Grande Valley National Wildlife Refuge in Hidalgo County, I, Officer R. Garcia
observed a white in color Toyota Tacoma (TXLP#LRX6096) parked by the northern gate on Chapa Rd.
The north gate at Sal Del Rey NWR is not a visitor entrance to the refuge.

At a later time, at approximately 14:00 hours, I noticed the white Tacoma parked on the same spot with
nobody near the vehicle. Due to high weather temperatures, and multiple search & rescues conducted that
week, I decided to initiate an internal patrol to make sure visitors were safe while at the refuge.

A few minutes later after driving into the refuge on my marked patrol unit, I observed a male subject
walking towards my vehicle (26°33713.10’N; 98°313.86”"W). The subject was carrying wood in his
hands, and what appeared to be a heavy backpack.

I exited my patrol unit and initiated contact with the subject by formally introducing myself and by
asking if he was doing ok. The subject stated he was good. I then asked the subject if he was the owner of
the white Tacoma and he said yes. I explained to the subject he was parked in front of the gate, on an area
that is not designated as a visitor parking lot.

I then proceeded by asking the subject what he was intending to do with the wood he was carrying.
Subject stated he was an artist, and that he was going to make some decoration with it. I explained to the
subject the rules and regulations pertaining to cutting, digging, collecting and disturbing wildlife while at
the refuge. The subject placed the wood on the side of the road and stated he did not know the rules of the
refuge. .
While the subject was placing the wood on the side of the caliche road, I noticed a feather sticking out of
the main compartment on the backpack. J then asked the subject what else he had inside the backpack and
he stated personal belongings. I explained to the subject it was a violation of the Migratory Bird Treaty
Act to be in possession of migratory bird feathers, and that it was also illegal to collect them from the
refuge.

J asked the subject to place the backpack on the ground, and to take everything out of it. J noticed the
subject was hesitant about opening the backpack. I proceeded by opening the backpack myself and found
more pieces of wood, a green plastic box containing salt from the lake, a digging tool, a total of 31
feathers, 7 smoking pipes, a glass jar containing a green leafy substance that appeared consistent with the
look and smell of marijuana, a bottle of prescribed medication, wildlife bones, and some rocks and
crystals.

I asked the subject for a valid photo identification. The subject was identified by Texas Department of
Public Safety as Eduardo Leal DOB 05271969 DL#04600252. A check for wants and warrants was
activated through our South Texas Refuge Complex Telecommunications Center. Leal came back a clear
return, showing nothing pending.

Items seized from the incident: Marijuana (total weight: 8.83 grams), 7 smoking pipes, 31 feathers, 1 bird
wing, digging tool, black backpack containing a green plastic box with multiple rocks and crystals,
wildlife bones, and wood pieces. All items were properly documented and taken to the Santa Ana
National Wildlife Refuge evidence room.
OL-SE OZOZ/SLILL NVOS SAD

Case 7:21-po-00001 Document1 Filed on 02/11/21 in TXSD Page 3 of 3

Leal was cited for:

9441309= 16 USC 703 -to pursue, hunt, take, capture, kill, attempt to take, capture, or kill, possess, offer
for sale, sell, offer to barter, barter, offer to purchase, purchase, deliver for shipment, ship, export, import,
cause to be shipped, exported, or imported, deliver for transportation, transport or cause to be transported,
catry or cause to be carried, or receive for shipment, transportation, carriage, or export, any migratory
bird, any part, nest, or egg of any such bird, or any product, whether or not manufactured, which consists,
or is composed in whole or part, of any such bird or any part, nest, or eggs.

9441307= 16 USC 668dd (f) [(2)] 50 CFR 27.61 Destruction/Removal of property from NWR. To wit,
digging salt from lake, take wood, and wildlife bones.

Leal was issued a written warning:
004088- 50 CFR 27.82 (b)(2) Possess control substance on NWR. To wit, Marijuana, and paraphernalia.

The foregoing statement is based upon:

_X_: My personal observation X_: My personal investigation
__: Information supplied to me from my fellow officer’s observation
__: other (explain above)

I declare under penalty of perjury that the information which I have set forth above and on the face of this violation is true and correct to the best of my

knowledge.
Executed on : 0| e/ 18 ja0a! ‘a oncecesees

Datd (mrh/dd/yyyy)  —»-OOfficer’s Signature
Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mm/dd/yyyy) U.S. Magistrate Judge
